Appeal from an order of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered July 6, 2011. The order granted the motion of petitioner for summary judgment, dismissed the objections to probate and directed that the last will and testament of decedent, dated July 2, 2009, be admitted to probate.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate. Present — Centra, J.P., Fahey, Peradotto, Carni and Sconiers, JJ. [Prior Case History: 2011 NY Slip Op 52522(U).]